DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/997,964. Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claims 1, 12 and 20, Golipour discloses a method, system and medium, hereinafter referenced as a method comprising: 
receiving a text corpus; 
tokenizing, via a tokenization module on a computing device, the text corpus into application tokens, each application token of the application tokens comprising one of a sequence of letters, a sequence of digits, and punctuation, wherein the tokenization module is trained on training data generated by a feature extraction module that extracts morphological and lexical text features from each of a training data token and from an n-left token associated with the training data token or an n-right token associated with the training data token; 
identifying a text-to-speech pronunciation guideline associated with each application token in the application tokens, wherein the text-to-speech pronunciation guideline comprises at least one of reorder, asword, and split; and 
generating, via a text-to-speech computer system and an output device, audible speech from the application tokens in the text corpus, wherein the generating of the audible speech from the application tokens in the text corpus uses the text-to-speech pronunciation guideline (claims 1 and 12).  
Regarding claims 2 and 13, Golipour discloses a method comprising: 
further comprising: 
comparing the application tokens to a language-independent pattern list that comprises number patterns, to yield a token comparison (claims 2 and 13).  
Regarding claims 3 and 14, Golipour discloses a method comprising: 
wherein the generating of the audible speech from the application tokens in the text corpus uses the token comparison (claims 3 and 14).  
Regarding claims 4 and 15, Golipour discloses a method wherein the text-to-speech pronunciation guideline further comprises at least one of spell, expand, and digits (claims 4 and 15).  
Regarding claims 5 and 16, Golipour discloses a method wherein the audible speech is further generated for a given application token based on one of N tokens to a left context and N tokens to a right context of the given application token (claims 5 and 16).  
Regarding claims 6 and 17, Golipour discloses a method wherein the generating of the audible speech further comprises generating the text-to-speech pronunciation guideline for at least one of the application tokens (claims 6 and 17).  
Regarding claims 7 and 18, Golipour discloses a method wherein the generating of the audible speech further comprises instructing a text-to-speech module how to pronounce at least one of the application tokens based on the text-to-speech pronunciation guideline (claims 7 and 18).  
Regarding claims 8 and 19, Golipour discloses a method wherein the text corpus is Unicode encoded (claim 8).  
Regarding claim 9, Golipour discloses a method further comprising normalizing the text corpus prior to the generating of the audible speech, wherein the normalizing comprises: 
classifying the application tokens into classes; and 
modifying the text corpus using class-determined actions corresponding to the classes (claim 9).  
Regarding claim 10, Golipour discloses a method wherein the text-to-speech pronunciation guideline further comprises at least one selected from a group of: 
cardinal, none, and foreign (claim 10).  
Regarding claim 11, Golipour discloses a method wherein at least a part of the text-to-speech pronunciation guideline is language-independent (claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 11-12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (PGPUB 2006/0116862), hereinafter referenced as Carrier in view of Buchholz (PGPUB 2007/0016398) and Habboush et al. (PGPUB 2013/0246098), hereinafter referenced Habboush and in further view of Sciacca et al. (PGPUB 2012/0179694), hereinafter referenced as Sciacca.

Regarding claims 1, 12 and 20, Carrier discloses a method, system and medium, hereinafter referenced as a method comprising: 
a processor (tokenizer, fig. 2 element 15 with p. 0028); 
and a computer-readable storage medium having stored instructions which, when executed by the processor, cause the processor to perform operations, the operations (code storage; p. 0010, 0037, 0042) comprising:
receiving a text corpus (receive input text; abstract with paragraphs 0045-0049); 
tokenizing, via a tokenization module on a computing device, the text corpus into application tokens, each application token of the application tokens comprising one of a sequence of letters, a sequence of digits, and punctuation (tokens, letters, numbers, characters, punctuation, etc.; abstract with paragraphs 0045-0049);
generating, via a text-to-speech computer system and an output device, audible speech from the application tokens in the text corpus, wherein the generating of the audible speech from the application tokens in the text corpus uses the text-to-speech pronunciation guideline (p. 0007-0011, 0036-0038, 0045-0049, 0059), but does not specifically teach wherein the tokenization module is trained on training data generated by a feature extraction module that extracts morphological and lexical text features from each of a training data token and from an n-left token associated with the training data token or an n-right token associated with the training data token and identifying text-to-speech pronunciation guidelines associated with each application token in the application tokens, wherein the text-to-speech pronunciation guidelines comprise at least one of reorder, asword, and split.
Buchholz discloses a method wherein the tokenization module is trained on training data generated by a feature extraction module that extracts morphological and lexical text features from each of a training data token and from an n-left token associated with the training data token or an n-right token associated with the training data token (paragraphs 0088-0100), to determine dependency parses for tokenized data.
In addition, Habboush discloses a method wherein the trained data is generated by a feature extraction module that extracts morphological (patterns; paragraphs 0057, 0099) and lexical text features (syntactic) from a training data token (training data token) and from an n-left token or an n-right token associated with the training data token (paragraphs 0104-0109), to analyze training text and probabilistic characteristics that are associated.  
Sciacca discloses a method comprising identifying text-to-speech pronunciation guidelines associated with each application token in the application tokens, wherein the text-to-speech pronunciation guidelines comprise at least one of reorder, asword, and split (paragraphs 0044, 0069), to help with identifying data.
As shown above, all the steps claimed in claim 1 were known in the prior art, as evidenced in the above references, and one skilled in the speech recognition art could have combined the claimed steps by merely adding them together, with no change in their respective functions, and the combination would have yielded predictable results or the sum of the respective functions, to one of ordinary skill in the art at the time of the invention.  Accordingly, the combination of the references would have been obvious to one of ordinary skill in the art at the time of invention, to determine token probability, likelihood of data and to recognize different pronunciations in a rich, robust matter. 
Regarding claims 4 and 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Carrier discloses a method wherein the pronunciation guidelines further comprise at least one of spell, expand and digits (spelling/expansion; paragraphs 0004, 0065).  
Regarding claims 5 and 16, Carrier discloses a method wherein the speech is further generated for a given token based on one of N tokens to a left context and N tokens to a right context of the given token (context on either side; paragraphs 0035-0040).
Regarding claims 6 and 17, Carrier discloses a method wherein the generating of the audible speech further comprises generating the text-to-speech pronunciation guideline for at least one of the application tokens (pronunciation associated with tokens; paragraphs 0045-0049).  
Regarding claims 7 and 18, Carrier discloses a method wherein the generating of the audible speech further comprises instructing a text-to-speech module how to pronounce at least one of the application tokens based on the text-to-speech pronunciation guideline (pronunciation associated with tokens; paragraphs 0045-0049).  
Regarding claim 9, Carrier discloses a method further comprising normalizing the text corpus prior to generation of the speech, wherein the normalization comprises: 
classifying the tokens into classes (classifying tokens; paragraphs 0039-0040); and 
modifying the text corpus using class-determined actions corresponding to the classes (letters, numbers, characters, punctuation, etc.; paragraphs 0039-0040).
Regarding claim 10, Carrier in view of Reichel discloses the method as described above, but does not specifically teach wherein the text-to-speech pronunciation guideline further comprises at least one selected from a group of: cardinal, none, and foreign.
Seltzer discloses a method wherein the text-to-speech pronunciation guideline (pronunciation) further comprises at least one selected from a group of: cardinal, none, and foreign (cardinal; paragraph 0026 with figure 2, element 140), to provide a natural language output.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to recognize different pronunciations in a rich, robust matter. 
Regarding claim 11, Carrier discloses a method wherein at least a part of the text-to-speech pronunciation guideline is language-independent (pronunciation model; paragraphs 0035-0040).

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier in view of Buchholz, Habboush, Sciacca and in further view of Reichel et al. (Text Preprocessing for speech synthesis), hereinafter referenced as Reichel.

 Regarding claims 2 and 13, Carrier in view of Buchholz, Habboush and Sciacca discloses a method as described above, but does not specifically teach comparing the application tokens to a language-independent pattern list that comprises number patterns, to yield a token comparison.
Reichel discloses a method comprising:
comparing the application tokens (tokenizing; Section 1 Introduction) to a language-independent pattern list that comprises number patterns, to yield a token comparison (number patterns; section 2.3 (text-to-speech synthesizer; Section 1 Introduction), to enable proper conversion of data.
Therefore, it would have been obvious to one of ordinary of the art at the time the invention was made to modify the invention as described above, to produce accurate pronunciation, as taught by Reichel.
Regarding claims 3 and 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Carrier discloses a method comprising: 
wherein the generating of the audible speech from the application tokens in the text corpus uses the token comparison (comparator; figure 2, element 40 with paragraphs 0045-0049, 0072).  

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier in view of Buchholz, Habboush, Sciacca and in further view of Kahn et al. (PGPUB 2006/0149558), hereinafter referenced as Kahn.

Regarding claims 8 and 19, Carrier in view of Buchholz, Habboush, Sciacca disclose left to right context (Bochholz; paragraphs 0088-0100), but does not specifically teach wherein the text corpus is Unicode encoded.
Kahn discloses a method given tokens based on one of left context to right context (paragraph 0022), wherein the text corpus is Unicode encoded (Unicode; paragraph 0067), to provide an international encoding standard for use with different languages.
Therefore, it would have been obvious to one of ordinary of the art at the time the invention was made to modify the invention as described above, to provide a platform for handling various languages.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657